                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                              4:18CR3089
       vs.
                                                      DETENTION ORDER
NICOLE L. DELGADO,

                     Defendant.


      Defendant was previously released on conditions but violated the terms of
that release by being unsuccessful discharged from a treatment facility. Based on
the evidence presented, the court finds Defendant cannot be trusted to comply
with the conditions of pretrial supervision and, as such, Defendant’s release would
pose a risk of harm to the community and a risk of flight.

      Accordingly,


      IT IS ORDERED:
        The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to the
extent practicable, from persons awaiting or serving sentences or held in custody
pending appeal. The defendant must be afforded a reasonable opportunity to
consult privately with defense counsel. On order of United States Court or on
request of an attorney for the Government, the person in charge of the corrections
facility must deliver the defendant to the United States marshal for a court
appearance.


      December 28, 2018
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
